Citation Nr: 0717743	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  96-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include asthma and chronic obstructive pulmonary 
disease (COPD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) in January 2006 which, acting upon 
joint motion of the parties, vacated an April 2005 Board 
decision and remanded the case for additional development.  
In May 2006, the Board remanded the appeal to the Department 
of Veterans Affairs (VA) Regional Office (RO) via the Appeals 
Management Center, for compliance with the Court's January 
2006 order.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court had previously vacated and remanded Board decisions 
issued in June 2003 and June 1999.  

The Board presently denies the claim of service connection 
for a respiratory disorder, and remands the claim pertaining 
to service connection for an acquired psychiatric disorder.  

FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim pertaining to service connection for a 
respiratory disorder and he has otherwise been assisted in 
the development of such claim.   

2.  The earliest evidence of a respiratory disorder is dated 
in 1991, more than three decades following active service.

3.  A January 2002 opinion from a private practitioner that 
links the veteran's current respiratory disorder to service 
is not probative.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
military service, nor may it be presumed to have been so 
incurred or aggravated by such service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Advise and Assist

The law provides that VA must notify the veteran of the 
evidence and information necessary to substantiate his claims 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical and personnel records are 
presumed to have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  In such 
circumstances, VA is under a duty to advise the claimant to 
obtain other forms of evidence.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  As to the duty to assist, it has been held 
that VA is obligated to exercise greater diligence in 
assisting the veteran with the development of the evidence in 
support of his claim.  Washington v. Nicholson, 19 Vet. App. 
362 (2005); Cromer v. Nicholson, 19 Vet. App. 215  (2005).  

Having carefully examined the record since submission of the 
claim in June 1994, the Board finds that the veteran has been 
adequately advised of what evidence would substantiate his 
claim of service connection for a pulmonary disorder.  

The record reflects that in an August 1994 letter, the 
veteran was advised that his service medical records (SMRs) 
had not been recovered due to the fire at the NPRC.  He was 
requested to furnish the names of hospitals and approximate 
dates (month and year) of hospitalizations or treatment; and 
the full organizational designation including unit and 
subunit, to which he was assigned at the time of injury or 
illness.  

In letters dated in December 1994 and in August 1996, the 
veteran was advised that his service medical records may not 
be recoverable due to the  length of time that had lapsed 
since the veteran's discharge from service.  In particular, 
the December 1994 letter advised the veteran that he could 
submit statements from persons with whom he had active 
service who had knowledge of the disabilities and who could 
state that such disabilities were incurred in or aggravated 
by military service; and statements from family members or 
others who had direct knowledge of the disorders.

The RO also requested that the veteran furnish evidence to 
support his claim, including any SMRs in his possession; 
specific information regarding places and dates where 
illnesses were alleged to have been incurred; and the names 
of any witnesses to the events in question.  

In October 2002, the veteran was advised that the Board was 
directing further development of his claim under then 
applicable regulations.  While the regulation providing for 
such development was subsequently invalidated, the October 
2002 advisement to the veteran remains a matter of record.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).
 
In that correspondence the veteran was advised that the Board 
had requested relevant VA medical records from VA medical 
facilities in Bay Pines, Florida; Ann Arbor, Detroit, 
Dearborn, and Pontiac, Michigan.  In follow-up action to 
recently received medical reports and other information, the 
veteran was advised that it was his responsibility to provide 
the full address and dates of counseling that he had 
previously reported receiving from the Jewish Social Service; 
the Pontiac Mental Hospital or Pontiac State Institution; and 
the full address for a "Dr. Low" and a medical care 
provider known as "Horizon."  The veteran was provided 
forms for his use which would authorize the above named 
medical care providers to release his records to VA.  The 
veteran was also advised to provide further information as to 
his military units, and the dates of his assignments to 
commands in Korea and Japan.  No response was received from 
veteran.  

Subsequent to the passage of the Veterans Claims Assistance 
Act (VCAA), in July 2004 the veteran and his counsel were 
advised of what evidence would substantiate the claims.  
Again, there was no specific response received.    

A Supplemental Statement of the Case issued in October 2004.  
Subsequently, a letter from the veteran's attorney was 
received, advising that the veteran had "no further comment 
regarding the additional information," and that it was the 
veteran's position that he had "stated the case 
completely."  There was no reference to any additional 
evidence or information that existed or could be obtained.  

Following the January 2006 remand of this matter, in March 
2006, the veteran through counsel was offered an additional 
opportunity to submit argument and/or evidence in support of 
his claims.  In April 2006 the veteran's counsel responded 
that he had nothing further to submit.    

In a June 2006 letter to the veteran, with a copy to his 
then-representative, the veteran was again requested to 
search for any service records in his possession and 
requesting specific details regarding the veteran's claimed 
hospital treatment in Korea and/or Japan, and advising him of 
regulatory provisions regarding disability ratings and 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In August 2006 the veteran responded by submitting a copy of 
his report of separation from the Armed Forces (DD-214) and 
outpatient treatment records from Bay Pines VAMC; however, 
the veteran did not provide any specific details regarding 
medical care in Korea and/or Japan, as he had previously 
alleged.

Throughout the inception of the claim, the veteran was also 
advised of VA's efforts and results of attempts to retrieve 
evidence.  VA advised the veteran of an October 1997 letter 
from the Center for Creative Studies advising that it had no 
medical records on file pertaining to veteran; a December 
1997 telephone conversation with the VA Medical Center (VAMC) 
in Detroit, Michigan in which the VAMC advised that it had no 
record pertaining to the veteran; a July 1998 letter from the 
NPRC advising that the veteran's service medical records were 
presumed destroyed at the facility and that no surgeon 
general's reports were found apart from morning reports which 
the RO obtained.  

The veteran was also advised of a June 2002 letter from the 
Ann Arbor Veterans' Affairs Medical Center advising that it 
had no record pertaining to the veteran; a July 2002 letter 
from the Bay Pines, Florida, VAMC advising that it had no 
record pertaining to the veteran prior to 1994; an October 
2002 letter from the Dearborn, Michigan, VAMC advising that 
it had no records pertaining to the veteran between 1955 and 
1990; a December 2002 letter from the Detroit VAMC again 
advising that it had no record pertaining to the veteran, and 
added that it had also checked computer systems since 1985, 
as well as microfiche.

The veteran was also advised that VA had received an April 
2003 letter from the Pontiac Veteran's Outpatient Clinic 
advising that it had no medical information pertaining to the 
veteran; that the veteran had never been treated by its 
physicians; and that the veteran's name did not appear as 
having been treated by the Detroit, Michigan veteran's health 
care system;  and a July 2006 letter from the Fort Knox 
Hospital advising that it had "no medical record on file."  

It cannot be doubted that on numerous occasions since the 
inception of the claim, the veteran has been repeatedly 
advised of what evidence would substantiate his claim, as 
well as advised of the allocation of responsibility for 
providing such evidence.  The Board observes in this regard 
that the veteran has been represented by both legal counsel 
and a veteran's service representative and that during the 
course of respective representation, both were continually 
also advised of the nature of substantiating information and 
the allocation of responsibility for its retrieval.  38 
U.S.C.A § 5103A(b)(2).  

Stated alternatively, the record of correspondence indicates 
that through correspondence; (i.e., remands; orders for 
further development and other documents of record among the 
RO, the Board, the veteran's counsel and his representative), 
the veteran was continually advised of what evidence would 
substantiate the claims during an ongoing review process, and 
the veteran was not unapprised at any significant juncture.  
Cf. Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Circ. 
2005)(Holding that in the case of unrepresented veteran 
seeking to revise unappealed decision due to clear and 
unmistakable error, VA's duty was to "sympathetically read" 
the motion to discern "all potential claims" as antecedent 
to a determination of whether a CUE claim has been pled with 
specificity.); Ingram v. Nicholson, 20 Vet. App. 156 (2006) 
(Opposite proposition in the case of represented claimant); 
see also Stuckey v. West, 13 Vet. App. 163, 175 (1999), 
(Observing that in a case where the veteran was "quite 
actively" represented by qualified veterans' representative, 
that Congress and VA have provided for accredited 
representatives to assist claimants to "navigate the claims 
process," and that these representatives "may be far more 
attuned to the procedural esoterica than most lawyers." ).
  
The Board has also carefully considered whether the veteran 
should be afforded a VA medical examination towards 
resolution of his claim of service connection for a pulmonary 
disorder.  However, the Board has determined that there is no 
duty on the part of VA to provide a medical examination.  

As will be discussed in depth below, a service department 
"morning report" extract reflects that the veteran was 
hospitalized for several days while in basic combat training.  
The veteran has alleged that it was during this period that 
he incurred a psychiatric disorder, and in this action, the 
Board directs further development of this issue.  

However, the facts as alleged by the veteran and the 
probative medical evidence of record as to the development of 
the pulmonary disorder do not substantiate a continuity or 
symptoms or other evidence supporting the direction of a VA 
medical examination.  Simply stated, the probative medical 
evidence indicates that the veteran's pulmonary disorder had 
its onset many years after service, as opposed to a 
psychiatric disorder - the latter presently remanded because 
there may be substantiation (although undetermined in degree) 
for the veteran's account of the development of the latter.  

In this regard, although the veteran proffered a January 2002 
letter from William E. Jones, M.D., to support a finding that 
his pulmonary disorder is linked to military service, the 
record contradicts the factual bases of Dr. Jones' opinion.  
Although this matter was remanded in January 2006 due to the 
Board's asserted failure to cite a countervailing medical 
opinion, Dr. Jones' opinion is not factually based - the 
determination of the accuracy of a factual record being 
within the province of VA, and not a physician.  Were Dr. 
Jones' opinion rendered upon a correct factual basis as to 
the pulmonary disorder, (which it is clearly not), VA would 
have been remiss in not according it probative value or 
directing further medical inquiry.

As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence  suggestive of 
a linkage between his active service and the current 
disorders, if shown.  The veteran has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
disorders are related to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    


The Merits of the Claim

The veteran seeks service connection for respiratory disease, 
including asthma and chronic obstructive pulmonary disease.  
The law provides in this regard that service connection may 
be granted for disability or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  While the veteran is shown to have 
been diagnosed with several pulmonary and respiratory 
disorders, the specific bases for the denial of service 
connection for a pulmonary disorder are that there is no 
competent medical or factual evidence indicating any in-
service incident.  


That the veteran's service records are presumed to have been 
destroyed creates no presumption either for or against the 
claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); see 
Cromer v. Nicholson, 19 Vet. App. 215  (2005).  Instead, the 
Board must examine and evaluate the evidence of record, based 
upon an evaluation of its probative value, with a heightened 
obligation to consider the benefit of the doubt.  Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999); Dixon, supra.; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (The Board's 
statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction.  The Board must also 
consider and discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.).    

As to the alleged in-service events,  the veteran has 
consistently maintained that subsequent to his basic combat 
training, he was assigned to Korea in 1953 where he was 
"diagnosed" with asthma in July of that year.  See, e.g., 
October 1994 statement.  He reported that he was treated by a 
Dr. Ronald Rosenberg from military separation in April 1955 
to 1980.  However, the veteran has also reported that the 
physician is deceased.  During a September 1997 personal 
hearing, he testified that he was treated during basic 
training at Fort Knox, Kentucky, for an allergy, and that he 
was given "shots" in Korea.  Post-service treatment records 
dating from 1992 confirm current diagnoses of severe COPD, 
asthma, and obstructive sleep apnea.

There is no documentary support for the veteran's account of 
having been diagnosed with asthma during his military 
service.  It has been held in this regard that lay evidence 
of what a doctor diagnosed is not competent to show the 
presence of a nexus between a current disorder and a service 
event many years earlier. The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence. See Franzen v. 
Brown, 9 Vet.App. 235 (1996); Robinette v. Brown, 8 Vet.App. 
69 (1995).

Indeed, to the extent that the record indicates the onset of 
a pulmonary disorder, its preponderance belies the veteran's 
account of an in-service incurrence.  While the record is 
replete with references to a history of pulmonary symptoms, 
when the veteran has been requested to report their onset at 
the time of his seeking medical care, (as opposed to during 
an effort to gain compensation), he has consistently reported 
the beginnings of pulmonary distress many years after 
service.  

A December 30, 1992 letter authored by Allen T. Segal, M.D., 
of "Allergy Associates," Dallas, Texas is illustrative.  It 
reflects that the veteran "moved to this area about a year 
ago having lived in Florida and Michigan.  He has been having 
trouble with asthma which only began when he moved to our 
area," and that the veteran "says there were no prodromal 
symptoms."  (Italics added).  In a July 5, 1994 VA treatment 
note, it was indicated that the veteran was "3 [years] as an 
asthmatic," and that "about 3 months ago the asthma 
symptoms seemed to be exacerbated."

Thus, while seeking medical treatment for the disorder and 
prior to the submission of his claim, the veteran reported 
the onset of pulmonary symptoms occurred in 1991.  Because 
these statements are akin to those rendered during the course 
of medical diagnosis and treatment, they are highly 
probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

The Board has carefully considered a January 2002 letter 
authored by William E. Jones, M.D., in which he opined that 
it was "at least as likely as not that [the veteran's] 
Asthma/COPD . . . are connected to his time in the service.  
Pulmonary disease such as his can span a lifetime being 
controlled with medicine but can have periods of 
exacerbation."  

The Board finds that Dr. Jones' opinion is not probative as 
to the issue under consideration.  While Dr. Jones reports 
that he reviewed the veteran's claims folder and post-service 
medical records, he makes no mention of the veteran's reports 
generated during the course of medical diagnosis and 
treatment that the onset of pulmonary symptoms was in 1991; 
nor of the fact that many of the veteran's accounts of having 
been treated by various health care facilities subsequent to 
service (i.e., without regard to presumed-destroyed service 
military records) is wholly uncorroborated.  Cf. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

Dr. Jones also draws no distinction between the reported 
onset of the veteran's psychiatric symptoms in Fort Knox, 
Kentucky during basic training, (the basis for the remand 
directed below) and the onset of pulmonary symptoms.  The 
physician reported that the veteran informed him that he had 
a persistent cough and difficulty breathing at Fort Knox, 
which does not appear to be the veteran's account to VA, nor 
which otherwise is suggested by the record as noted in the 
morning report, as detailed below in the remand section of 
this action.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). In the evaluation 
of evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran. See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table). It has also been 
observed that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997).

Indeed, even were the veteran's account of having had a 
persistent cough and difficulty breathing at Fort Knox 
substantiated, the complete absence of any evidence of 
continuous symptoms from 1955 to 1991 (apart from the 
veteran's account which the Board presently finds not 
credible) renders Dr. Jones' opinion to be of little 
probative value as it is not based upon a correct factual 
record.

Apart from the fact that Dr. Jones' account appears to be 
based on the uncorroborated report of the veteran, it has no 
other support in the record.  Swan v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran).  

Indeed, as noted earlier, other treatment providers document 
the veteran as reporting that his respiratory condition began 
1991, or 36 years after his discharge from service.  The 
Board specifically notes in this regard Dr. Jones' 
observation as stated in his January 2002 letter that "[t]he 
VA claims that the earliest medical evidence of his 
respiratory disorder was in 1991."  Dr. Jones then provides 
an explanation of the development of an asthma disorder.  
However, the establishment of 1991 as the onset of the 
pulmonary disorder is not based upon VA's judgment, but is 
instead traced to the veteran's own account, rendered during 
the course of diagnosis and treatment.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  However, 
the Board is not bound to accept a physician's opinion when 
it is based on the unsupported recitations of a claimant.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); and Sklar v. Brown, 5 
Vet. App. 140, 146 (1993)(Observing that a specialist's 
opinion as to a medical matter outside of his or her 
specialty to be given little weight).   

That Dr. Jones' explicitly or implicitly believed that the 
veteran was  truthful is not necessarily probative as to the 
facts of the account.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  While a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant); see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999); (where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386).

The Board has carefully reviewed the representations of the 
veteran before the Court, as proffered in various pleadings.  
Essentially, the veteran through counsel has argued that the 
failure of VA to accord Dr. Jones' opinion probative value 
constitutes an improper use of unsubstantiated medical 
opinion, in violation of well-settled law.  Allday v. Brown, 
7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The question of whether there exists substantiation for an 
in-service event is not one necessarily involving medical 
expertise, but one requiring the evaluation of all competent 
factual evidence of record in its whole.  If the factual 
predicate of Dr. Jones' opinion was substantiated, or if the 
veteran's reports of continuous symptoms since service were 
otherwise corroborated, the dismissal of Dr. Jones's opinion 
as non-probative would be called into account.  However, all 
probative factual evidence indicates that the onset of the 
veteran's disorder was many years after service, and a VA 
medical examination would therefore necessarily be based upon 
speculation as to in-service events - clearly not a basis for 
a grant of service connection.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).    

Indeed, without any further substantiating and probative 
(i.e., credible and competent) factual evidence as to the 
onset and further development of the pulmonary disorder, a 
grant of service connection may not be had.  However, the law 
has never assigned a duty on VA to prove the claim.  Wamhoff 
v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. 
App. 190, reconsidered, 1 Vet. App. 406 (1991).   Further, 
under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a). 

Based on the veteran's own statements, and in the absence of 
any probative medical evidence that links the veteran's 
current respiratory disorder to service, service connection 
for a respiratory disorder, to include asthma and COPD, must 
be denied.  38 C.F.R. § 3.303; Pond, 12 Vet. App. at 346.  


ORDER

Entitlement to service connection for a respiratory disorder, 
to include asthma and COPD, is denied.  


REMAND

As to the claim of service connection for an acquired 
psychiatric disorder, the veteran reports that he was 
hospitalized for a psychiatric episode during basic training 
at Fort Knox, and subsequently during a tour of duty in 
Japan.  Although his service medical records are presumed 
destroyed, morning reports received in February 1999 confirm 
that he was hospitalized from August 6, 1953, to August 12, 
1953, while undergoing basic combat training at Fort Knox, 
Kentucky.  

The Board is cognizant of the further delay a remand of this 
issue will occasion.  However, because the law requires a 
heightened duty to assist in these circumstances, the 
undersigned regretfully finds that further development of the 
claim must be undertaken in order to ensure a comprehensive 
review of the record.  

In complying with the Board's present remand directives, it 
is vital that the RO/AMC, and the VA mental health care 
examiners specifically comply with the Board's directives.  
Although the Board has not formed an opinion as to the merits 
of the claim, it has noted the facts of record as are stated 
below in order to assist in VA's efforts towards development 
of the claim.  

The Factual Record:

Although the examiners must review the entirety of the 
record, the veteran's essential account is that during basic 
training in Fort Knox, Kentucky, he was asleep in a tent 
during a bivouac, when he later awoke in a truck to find 
three soldiers guarding him.  The veteran reports that he was 
then hospitalized for psychiatric care, during which time he 
blacked in and out of consciousness.  He further reports he 
was periodically treated thereafter in service and shortly 
thereafter.  The earliest dated medical evidence of a 
psychiatric disorder is 1994.  

The record also demonstrates the following:  

1.  The veteran's report of separation from the Armed 
Forces (DD Form 214) indicates that he entered active 
military service on June 1, 1953 and was discharged on 
April 29, 1955;

2.  The veteran's military service number is prefaced by 
"US," thus suggesting that he was inducted;  

3.  Extracts obtained from National Personnel Records 
Center include Morning Report entries and special 
assignment orders indicate that the veteran was 
hospitalized while stationed at Fort Knox, shortly after 
his enlistment.  The extracts indicate that the veteran 
was then an "Army Trainee."  On August 6, 1953, while 
assigned to Battery B, 5th Anti-aircraft Artillery 
Battery, Third Armored Division, the veteran was 
hospitalized at the Fort Knox Hospital until August 12, 
1953 when he was returned to duty.  

4.	 The extracts do not reflect the cause of the 
hospitalization;  

5.  During an August 1996 VA mental disorders 
examination, the veteran reported that while on active 
military duty at Fort Knox, Kentucky, he developed a 
major depression. The veteran described an incident 
where he awoke in a bathtub in restraints, with his head 
above the water.  He was told that he had become 
assaultive and was then hospitalized and "knocked out" 
with medications.  He added that medications added to 
his daily bath caused his body to turn purple;  

6.  During a September 1997 personal hearing, the 
veteran reiterated his essential account.  He recalled 
that during his basic combat training at Fort Knox in 
1953, he awakened on one occasion to find himself in 
body restraints, apparently being transported to a 
hospital.  He stated that at that point he became 
unconscious, only to later awaken at a hospital, 
immersed in a cold water tub with his hands restrained.  
He stated that when he exited the bath tub, he noted 
that his skin had turned purple;  

7.  The veteran also testified that during a later 
period of advanced training as a field wireman, he 
"blacked out," only to awaken in a hospital with 
stitches in his head, chin and lip.  The veteran 
recalled that after this period, he had difficulty 
associating with others;

8.  The veteran also stated that he consulted two mental 
health care providers immediately post-service, although 
he could not recall the names of the physicians;  

9.  The veteran's wife also testified at the September 
1997 personal hearing that she met her husband in early 
1956, shortly after his discharge from active service.  
She related that he was very quiet, solitary and calm, 
but that he would be subject to fits of anger (e.g., 
when reminded of his obligation to pay for dinner, or to 
visit his mother to launder his clothes).  She related 
that these symptoms were similar to those he currently 
experiences.  She added that after she and the veteran 
married, the veteran was having "bouts of crying" when 
she became pregnant, and that the veteran consulted a 
family friend who was a psychiatrist on one occasion;  

10.  In a statement received in January 1999, Mr. C.S., 
a friend of the veteran's nephew, related that the 
veteran avoided others and "slept a lot;" that he was 
employed at jobs that had little interaction with 
others, and that the veteran had expressed the belief 
that the "Government wanted to kill him."  Mr. C.S. 
also related that at some point, the veteran was treated 
on one occasion by the VA Hospital in Dearborn, 
Michigan, but would not continue such treatment;  

11.  In his January 2002 letter, William E. Jones, M.D. 
reported that he had reviewed the veteran's claims 
folder, "as well as post[-]service records."  He 
reported that he had spoken with the veteran by 
telephone, and that the veteran had a "current 
psychiatric disorder with elements of paranoia" which 
was "connected to [the veteran's] time in military 
service;"

12.  In a December 2002 VA medical record it was noted 
that the veteran was frequently criticized by his mother 
during his developmental years.  The veteran reported 
that his mother was manipulative, and that she would 
agitate the veteran and his brother against each other.  
He also reported that he was tested, post-service, for 
entry, into art school, and said that the evaluator 
recommended that he seek mental health care at the VA in 
Dearborn.  He said that he did not go for treatment 
because he thought the military wanted to kill him.    

The Board reiterates that although the above-factual summary 
of the evidence has been provided, the examiners detailed 
below must review the record as presented in the claims 
folder.  Accordingly, the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following action:



1.  The RO/AMC will afford the veteran a 
board of two mental health care providers.  
The examiners will review the claims folder, 
and a copy of this remand, and acknowledge 
such receipt and review in any report 
generated.  The board is specifically 
requested to opine as to the following 

(A)  Assume the veteran's account of 
his 1953 basic training hospitalization 
is credible.  Based upon the knowledge 
of the state of the treatment of mental 
disorders in 1953, does the veteran's 
report of having been immersed in a 
cold water bath with dark color 
additives suggest that he was then 
treated for an episode involving 
psychiatric symptoms?  

(B)  Assume the veteran's account of 
his 1953 basic training hospitalization 
is credible.  In light of this account, 
and all other medical and lay evidence 
of record including that reviewed 
above, does the veteran have any mental 
disorder that was caused or aggravated 
by any incident of active military 
service, and if so what is that mental 
disorder?  

A rationale for each opinion offered 
should be set forth in the report 
provided.  

2.  Once the requested medical review and 
opinions have been completed, the AMC/RO 
should readjudicate the veteran's claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


